DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.  Claims 1-4 and 6-10 remain pending in the application.  Claims 3, 6, and 8 are remain withdrawn from consideration.  The previous objections to claims 8 is withdrawn in light of applicant's amendment to the status identifier for claim 8.  The previous 35 USC 112 rejections of claims 1, 2, 4, 7, 9 and 10 are withdrawn in light of applicant' s amendment to claims 1 and 10.
Claim Objections
Claims 1, 2, 4, 7, 9 and 10 are objected to because of the following informalities:
In claim 1 line 13 and claim 10 line 12, “the main body” should be change to --the pump main body-- for consistency.
In claim 10 line 6, “a rotor” should be changed to --the rotor-- since “a rotor” is already recited in line 2 of the claim.
In claim 10 line 6, “the pump main body” should be changed to --the casing--, since the rotor 1 is located within the casing 2, not the pump main body 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0110661 to Tanaka and U. S. Patent 1,631,557 to Sponable.
Tanaka teaches a displacement pump for sucking and discharging a fluid by changing pressure in a space (P) constituted by an outer peripheral surface of a rotor (27, 28) and an inner wall surface of a casing (23) (Fig. 2; paragraphs [0036] and [0048]), the displacement pump comprising:
a pump main body (11) having a wall with an opening (61D) formed therein (Fig. 2; paragraphs [0034] and [0035];
a shaft (12) aligned with the opening of the pump main body (11) and integrally formed with the rotor (27, 28) (applicant discloses that the shaft and rotor are integrally formed in paragraph [0012] of the specification and then later in paragraph [0014] discloses that the integrally formed shaft and rotor may be fixed to each other by a bolt; as such applicant is defining integrally formed to include formed by bolting together, as taught by Tanaka), the rotor (27, 28) coupled to the shaft (12) and located within the casing (23) such that a clearance is defined between the rotor (27, 28) and the pump main body (27, 28) (Fig. 2; paragraphs [0032] - [0036]);
the pump main body (11) and the shaft (12) being operatively connected (via the bearings 62) (Fig. 2; paragraph [0035]),
wherein the shaft (12) and the rotor (27, 28) are fixed to each other by a bolt (the tip portion 12a of the shaft forms a bolt which mates to nut 70) extending in an axial direction of the shaft (12) (Fig. 4; paragraph [0057]).
Tanaka teaches the bearings 62 supporting the shaft 12, but is silent as to how the bearings are mounted in the pump main body.  Sponable teaches an arrangement comprising:
a side clearance adjusting member (13) rotatably coupled to a main body (1, 2) and configured to be rotatable relative to a shaft (3); the main body (1, 2), the side clearance adjusting member (13) and the shaft (3) being operatively connected such that rotation of the side clearance adjusting member (13) relative to the main body (1, 2) and the shaft (3) causes movement of the shaft (3) relative to the main body (1, 2) to facilitate adjustment of a clearance between the main body (1, 2) and an end of the shaft (3) and further comprising a detent (20) for the side clearance adjusting member (13), wherein the side clearance adjusting member (13) is coupled to the main body (1, 2) via threaded engagement (the threaded engagement of 13 to 10 which is rotationally fixed to the main body 1, 2)  (Figures 1 and 2; page 1 lines 85- page 2 line 30 and page 2 lines 51-59, wherein movement/tightening of the clearance adjusting member 13 causes movement of the outer bearing race 6 which causes movement of the 
The examiner notes that in the combination of Tanaka and Sponable, movement of the Sponable side clearance adjusting member (13) causes movement of the shaft, which when combined into the pump of Tanaka would cause a movement of the pump rotor on the shaft and thereby adjust a clearance between the pump main body and the rotor.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Tanaka with the adjusting member taught by Sponable in order to “take up any looseness in the bearing” (page 2 lines 51-59).
Response to Arguments
Applicant's arguments filed on February 23, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746